PER CURIAM.
The trial court imposed certain court costs and other charges against the defendant, who was indigent, and conditioned her parole on the payment of these costs. We reverse under the following authorities, Shipley v. State, 528 So.2d 902 (Fla.1988); Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984); Lawton v. State, 492 So.2d 404 (Fla. 1st DCA 1986), and strike the award of costs and the provisions of the probation order which conditioned the payment thereof. As modified, the order of probation is affirmed.